            Case 1:20-cv-11137-CM Document 6 Filed 02/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MALCOLM MADISON,

                                 Plaintiff,

                     -against-                                     20-CV-11137 (CM)

                                                               ORDER OF DISMISSAL
METROPOLITAN TRANSPORTATION
AUTHORITY,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated January 5, 2021, the Court directed Plaintiff, within thirty days, to

resubmit the signature page of the complaint with an original signature. The Court further

directed Plaintiff to either pay the $402.00 in filing fees, or submit a fully completed amended in

forma pauperis (IFP) application because his original IFP application did not answer all of the

questions on the form. The order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not submitted the signed signature page or an amended IFP application.

Accordingly, the complaint is dismissed without prejudice. See Fed. R. Civ. P. 11(a).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated:     February 8, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
